    Case 4:21-cv-01270 Document 1 Filed on 04/16/21 in TXSD Page 1 of 18




Raed Gonzalez, Esq.
GONZALEZ OLIVIERI, LLC
2200 Southwest Freeway, Suite 120
Houston, Texas 77098
Tel: 713-481-3040
Fax: 713-588-8683
Counsel of Record for Plaintiff


                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION


                                              §
CLAUDIA MARIA CASTRO                          §
                                              §
      Plaintiff,                              §   Case No. 4:21-cv-1270
                                              §
      v.                                      §
                                              §
ALEJANDRO MAYORKAS, Secretary of              §   Date: April 16, 2021
the Department of Homeland Security;          §
TRACY RENAUD, Acting Director of the          §
U.S. Citizenship and Immigration Services;    §
WALLACE CARROLL, Houston Field                §
Office Director of the U.S. Citizenship and   §
Immigration Services                          §
                                              §
      Defendants.                             §




                         PLAINTIFF’S COMPLAINT
     Case 4:21-cv-01270 Document 1 Filed on 04/16/21 in TXSD Page 2 of 18




TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

      Plaintiff, Claudia Maria Castro, by and through undersigned counsel,

respectfully requests that this Honorable Court issue an order—pursuant to the

Administrative Procedure Act (“APA”), Title 5 United States Code (“U.S.C.”) §§

555(b), 706(1), 706(2)(A), 706(2)(C), 706(2)(D)—recognizing that the U.S.

Citizenship and Immigration Services (“USCIS” or “the Service”), a federal agency

within the Department of Homeland Security (“DHS”), acted arbitrarily,

capriciously, and erred as a matter of law when it denied her Form I-485, Application

to Register Permanent Residence or to Adjust Status, which Plaintiff filed on

November 23, 2015. See Exhibit 1—USCIS Decision (May 24, 2017).

      Plaintiff seeks de novo review of the Service’s final agency decision; a

declaratory judgement that the USCIS acted arbitrarily, capriciously, and not in

accordance with the law when it denied Plaintiff’s Form I-485 on the basis that her

evidence of record failed to establish her admission into the United States for

purposes of adjustment of status under Title 8 of the United States Code (“U.S.C.”)

§ 1255(a); and relief under the APA to compel the Service to reopen and adjudicate

her Form I-485 by applying the proper legal standard required under the controlling

authorities citied herein.

      This complaint is being filed against the following Defendants: Alejandro

Mayorkas, in his official capacity as Secretary of the DHS; Tracy Renaud, in her


                                         2
      Case 4:21-cv-01270 Document 1 Filed on 04/16/21 in TXSD Page 3 of 18




official capacity as the Acting Director of the USCIS; and Wallace Carroll, in his

official capacity as the USCIS Houston Field Office Director.

                                  I. INTRODUCTION

 1.    An alien may adjust her status to that of a lawful permanent resident if she

       meets certain requirements noted infra. See 8 U.S.C. § 1255(a). Plaintiff in

       this case maintains that she is eligible for adjustment of status because she

       meets all of these requirements.

  2. As such, Plaintiff submits that the decision of the USCIS, finding that she is

       statutorily ineligible for adjustment of status, runs contrary to the facts of her

       case and is contrary to controlling law. As such, said decision is arbitrary,

       capricious, an abuse of discretion, and is not in accordance with the law. Relief

       under the APA is, therefore, the proper remedy.

  3. Plaintiff seeks an order from this Court finding that the final agency decision

       rendered by the Service to deny her adjustment application—on the grounds

       that Plaintiff purportedly failed to establish that she was admitted to the United

       States—was arbitrary and capricious, an abuse of discretion, and otherwise,

       not in accordance with the law.

  4. Additionally, Plaintiff seeks an order from this Court compelling the USCIS

       to reopen and adjudicate her adjustment application by properly applying

       controlling law to the clear facts of this matter.


                                            3
  Case 4:21-cv-01270 Document 1 Filed on 04/16/21 in TXSD Page 4 of 18




5. Plaintiff has exhausted her remedies in this case and is not required to do

   anything further. Therefore, Plaintiff has no other avenues for relief and can

   only bring this suit under the APA before this Court. See Darby v. Cisneros,

   509 U.S. 137, 147 (1993); see also 5 U.S.C. § 704.

                      II. JURISDICTION AND VENUE

6. This Court has original jurisdiction pursuant to 28 U.S.C. §§ 1331, 1346(a)(2)

   because the matter arises out of the laws of the United States, and the United

   States is a Defendant.

7. Further, this Court has jurisdiction under the APA because Plaintiff, herein,

   has suffered a legal wrong due to arbitrary and capricious misapplication of

   the law by a U.S. government agency, and she has been adversely affected

   and aggrieved by said inaction, for which there is no adequate remedy. 5

   U.S.C. §§ 702, 704; see also, Texas v. United States, 809 F.3d 134, 163 (5th

   Cir. 2015) (noting there “is a well-settled presumption favoring interpretations

   of statutes that allow judicial review of administrative action.”).

8. Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) and (e) because

   Plaintiff’s Form I-485 was denied by the USCIS’ field office in Houston,

   Texas.

                                 III. PARTIES

9. Plaintiff (A# 207-883-714) is a citizen of Mexico who resides at: 11514


                                       4
  Case 4:21-cv-01270 Document 1 Filed on 04/16/21 in TXSD Page 5 of 18




   Columbia Pines Ln, Cypress, Texas 77433.

10. Alejandro Mayorkas is the Secretary of the DHS under which the USCIS

   operates. In this role, he is generally charged with enforcement of the

   Immigration and Nationality Act (“INA”), including adjudications of the

   Form I-485 which was filed by Plaintiff in 2015. See Exhibit 1, supra. He is

   further authorized to delegate such powers and authority to subordinate

   employees of the DHS, pursuant to 8 U.S.C. § 1103(a) and has, specifically,

   delegated his authority to adjudicate Form I-485 applications to the USCIS.

   He is sued in his official capacity and may be served at: 2707 Martin Luther

   King Jr. Ave. SE, Washington, D.C. 20528-0485.

11. Defendant, Tracy Renaud, is the Acting Director of the USCIS and is the

   official generally charged with supervisory authority over all operations of the

   USCIS with certain specific exceptions not relevant under the facts asserted

   herein. See 8 C.F.R. § 103.1(g)(2)(ii)(B). The USCIS is the agency charged

   with the duty to adjudicate petitions to adjust immigration status, such as the

   Form I-485 which was filed by Plaintiff in 2015 and which is the subject of

   this Complaint. See Exhibit 1, supra. She is sued in her official capacity and

   may be served at: 20 Massachusetts Avenue, NW, Washington, D.C. 20529.

12. Defendant, Wallace L. Carroll, is the USCIS Houston Field Office Director.

                                       5
  Case 4:21-cv-01270 Document 1 Filed on 04/16/21 in TXSD Page 6 of 18




   Pursuant to 8 C.F.R. § 310.2, he has been delegated authority to control all

   USCIS activities within the Houston District, including the authority to

   adjudicate the Form I-485 which was filed by Plaintiff in 2015 and which is

   the subject of this Complaint. See Exhibit 1, supra. He is sued in his official

   capacity and he may be served at: 20 Massachusetts Ave., Room 4210,

   Washington D.C. 20529.

            IV. STATUTORY AND LEGAL BACKGROUND

13. Pursuant to 8 U.S.C. § 1255(a), an alien may adjust her status to that of a

   lawful permanent resident, provided that: (1) the alien was inspected and

   admitted or paroled into the U.S.; (2) the alien files a Form I-485 application

   for adjustment of status; (3) the alien is eligible to receive an immigrant visa

   and a visa is immediately available to the alien when the application is filed;

   and (4) the alien is admissible to the U.S.

14. The Immigration and Nationality Act (“INA”), as amended by the Illegal

   Immigration and Immigrant Reform Act of 1996 (“IIRIRA”), Pub. L. No.

   104-208, 110 Stat. 3009 (Sept. 30, 1996), defines the terms “admission” and

   “admitted,” with respect to an alien, as “the lawful entry of the alien into the

   United States after inspection and authorization by an immigration officer.”

   See 8 U.S.C. § 1101(a)(13)(A).

15. The Board of Immigration Appeals (“BIA” or “the Board”), has determined


                                       6
  Case 4:21-cv-01270 Document 1 Filed on 04/16/21 in TXSD Page 7 of 18




   that an alien who physically presents herself for inspection, makes no false

   claim to U.S. citizenship, and is subsequently permitted to enter the U.S., has

   been inspected and admitted, even if the inspecting officer asks no questions

   of her. See Matter of Areguillin, 17 I&N Dec. 308 (BIA 1980) (finding that

   an alien who physically presents herself for questioning and makes no

   knowing false claim to citizenship has satisfied the “inspection and

   admission” requirement of 8 U.S.C. § 1255(a)).

16. It is not uncommon for an alien to be “waved through” inspection at a port of

   entry, such that the alien is allowed to enter the U.S. without being asked any

   questions by an inspecting officer, as has been recognized in testimony from

   the Government Accountability Office (“GAO”) before the U.S. House of

   Representative’s Committee on Homeland Security. See Exhibit 2—GAO

   Testimony before the Committee on Homeland Security, House of

   Representatives.

17. Indeed, the alien in Matter of Areguillin, supra testified that she was a

   passenger in a car when she crossed into the U.S., and that at the time she

   arrived in the United States, she had no entry documents, was not questioned

   about her immigration status, and volunteered no information to the U.S.

   immigration authorities. See Matter of Areguillin, 17 I&N Dec. at 309.

18. Instead, after questioning only the driver of the vehicle transporting Ms.


                                      7
  Case 4:21-cv-01270 Document 1 Filed on 04/16/21 in TXSD Page 8 of 18




   Areguillin, the inspecting immigration agent allowed the car to enter the U.S.

   Id. Ms. Areguillin later married a U.S. citizen, and the issue in her subsequent

   deportation proceeding was whether her entry constituted an “admission” for

   purposes of adjustment of status, pursuant to 8 U.S.C. § 1255(a). Id.

19. As noted previously, in Matter of Areguillin, the Board held that an alien is

   considered “inspected” when she physically presents herself for questioning

   and makes no false claim to U.S. citizenship, even if she volunteers no

   information and is asked no questions regarding her authorization to enter the

   U.S. Id. at 310.

20. The BIA also concluded that an alien satisfies the “admission” requirement,

   for purposes of adjustment of status, when an officer communicates to her that

   she is not inadmissible, with such communication constituting either a verbal

   affirmation, or a physical gesture, such as an officer permitting the alien to

   enter the U.S. via a waive through. Id.

21. An alien’s testimony, if deemed credible by the agency, may be sufficient to

   establish that she had been inspected and admitted for purposes of adjustment

   of status, after being waived through at the border to the United States by a

   U.S. immigration official. Id.

22. The Board has subsequently reaffirmed its precedent in Matter of Areguillin,

   supra. See Matter of Quilantan, 25 I&N Dec. 285 (BIA 2010) (reaffirming


                                       8
  Case 4:21-cv-01270 Document 1 Filed on 04/16/21 in TXSD Page 9 of 18




   Matter of Areguillin and recognizing that the statutory requirement of a

   “lawful entry” for adjustment of status purposes, requires only that the entry

   is procedurally regular, rather than substantively lawful).

23. Moreover, U.S. Circuit Courts of Appeal have similarly upheld the BIA’s

   interpretation that the terms “admitted” and “admission” require only

   procedural—not substantive—compliance. See, e.g., Emokah v. Mukasey, 523

   F.3d 110, 118 (2d Cir. 2008); Martinez v. Attorney General, 693 F.3d 408,

   409, 415 (3d Cir. 2012); Borrego v. Mukasey, 539 F.3d 689, 693 (7th Cir.

   2008).

24. In the case at bar, when the USCIS denied Plaintiff’s Form I-485, it properly

   recognized that there is no appellate remedy for Plaintiff to pursue. See

   Exhibit 1, supra. Instead, Plaintiff’s only option to challenge the denial of her

   Form I-485, was to timely file a Form I-290B, Motion to Reopen and

   Reconsider. Id.

25. Plaintiff timely filed a Form I-290; however, on August 15, 2018, the Service

   subsequently affirmed its previous denial. See Exhibit 3—USCIS Decision

   (Aug. 15, 2018). As such, said decision would be considered the final agency

   action in the case. Therefore, no administrative remedies would be left

   available to Petitioner and the only option is to judicially assert a violation

   under the APA. See 5 U.S.C. §§ 702, 704.


                                       9
 Case 4:21-cv-01270 Document 1 Filed on 04/16/21 in TXSD Page 10 of 18




26. The APA provides that the person who suffers a legal wrong due to an

   agency’s inaction or is “adversely affected or aggrieved by an agency action,”

   is entitled to judicial review. See 5 U.S.C. §§ 702, 704.

27. “Agency action” is defined to include the whole or a part of an agency rule,

   order, license, sanction, relief, or the equivalent or denial thereof, or failure to

   act. See 5 U.S.C. § 551(13).

28. The reviewing court is authorized to compel agency action that has been

   unlawfully withheld or unreasonably delayed. See 5 U.S.C. § 706(1).

                      V. FACTUAL BACKGROUND

29. Effective March 1, 2003, the DHS assumed responsibility for the functions of

   the agency formerly known as the “Immigration and Naturalization Service.”

   The Secretary of DHS is now vested with “[a]ll authorities and functions of

   the Department of Homeland Security to administer and enforce the

   immigration laws.” See 8 C.F.R. § 2.1(a).

30. The USCIS is a bureau within the DHS and it has delegated supervisory

   authority over all operations by the Secretary of DHS. See 8 C.F.R. § 2.1.

31. The Service has the jurisdiction to adjudicate an adjustment of status

   application unless the immigration judge has jurisdiction. See8 C.F.R. §§

   245.2(a)(1), 1245.2(a)(1).

32. The immigration judge has exclusive jurisdiction to adjudicate any


                                        10
 Case 4:21-cv-01270 Document 1 Filed on 04/16/21 in TXSD Page 11 of 18




   application for adjustment of status if the alien is in removal or deportation

   proceedings (other than an “arriving alien”). See 8 C.F.R. § 1245.2(a)(1).

33. The USCIS’ Houston Field Office is an agency within the DHS and has been

   delegated supervisory authority over all operations by the Secretary of the

   DHS. See 8 C.F.R. § 2.1. The USCIS Houston Field Office is the official

   agency with jurisdiction over Plaintiff’s Form I-485. See Exhibit 1, supra.

34. As noted previously, Plaintiff is a native and citizen of Mexico, and she is the

   beneficiary of an approved Form I-130, Petition for Alien Relative, filed by

   her U.S. citizen daughter, Vana G. Abbot. See Exhibit 4—Form I-130

   Approval Notice.

35. Plaintiff properly filed a Form I-485 application for adjustment of status with

   the Service, and she is admissible to the U.S. See Exhibit 1, supra; see also

   Exhibit 5—Form I-485.

36. Finally, Plaintiff provided the USCIS with her sworn statement—as well as

   the sworn statement of her mother—attesting to the fact that Plaintiff was

   waived into the U.S. by immigration officials at the U.S.-Mexico border on

   November 30, 2008, after she did not make any misrepresentations about her

   immigration status, and was not asked to provide documentation establishing

   her authorization to enter the U.S. See Exhibit 6—Affidavit of Claudia Maria

   Castro; see also Exhibit 7—Affidavit of Concepcion Perez.


                                       11
 Case 4:21-cv-01270 Document 1 Filed on 04/16/21 in TXSD Page 12 of 18




37. As such, pursuant to the BIA’s precedent in Matter of Areguillin, supra, and

   Matter of Quilantan, supra, Plaintiff established her eligibility to adjust her

   status under 8 U.S.C. § 1255(a). Despite this reality, the Service subsequently

   denied her Form I-485 after concluding that Plaintiff failed to establish she

   was inspected and admitted or paroled into the U.S. See Exhibits 1 and 3,

   supra. As indicated in the USCIS’ decision, the denial of Plaintiff’s Form I-

   485 cannot be appealed. Id. The only way to challenge said denial is via the

   filing of a Form I-290B, which Plaintiff did, resulting in the Service affirming

   its previous denial. Id.

38. Additionally, after receiving said denial, on February 11, 2021, Plaintiff,

   through counsel, requested that the USCIS issue her a Notice to Appear

   (“NTA”)—in accordance with its authority under 8 U.S.C. §§ 1103(a), 1229,

   and 8 C.F.R. §§ 2.1, 239.1—in order to commence removal proceedings

   before an immigration judge so that the Service’s denial of her Form I-485

   could be reviewed. See Exhibit 9—Plaintiff’s Request to File Initial NTA. To

   date, the USCIS has declined to issue Plaintiff an NTA, thus depriving her of

   any review before the immigration court.

39. Given the Service’s denial—and subsequent refusal to issue her an NTA—

   Plaintiff has no other avenues for relief. Accordingly, she now files the present

   action requesting that this Court compel the USCIS to reopen and re-


                                      12
 Case 4:21-cv-01270 Document 1 Filed on 04/16/21 in TXSD Page 13 of 18




   adjudicate her Form I-485, based on the proper application of the relevant

   legal standard to the facts of this matter.

                         VI. CLAIMS FOR RELIEF

40. Plaintiff incorporates by reference the allegations in paragraphs 1-39.

41. Plaintiff contends that under the APA, the Service’s denial of her Form I-485,

   and subsequent denial of her motion to reopen and reconsider was “arbitrary,

   capricious, an abuse of discretion, and otherwise not in accordance with law.”

   See 5 U.S.C. § 706(2)(A); see also Exhibits 1 and 3, supra.

42. The U.S. Supreme Court has held that an agency’s actions may be considered

   arbitrary, capricious, or an abuse of discretion if said actions inexplicably

   depart from the agency’s own course of adjudication, regulations, or policies.

   See INS v. Yang, 519 U.S. 26, 32 (1996) (“Though an agency’s discretion is

   unfettered at the outset, if it announces and follows—by rule or by settled

   course of adjudication—a general policy by which its exercise of discretion

   will be governed, an irrational departure from that policy (as opposed to an

   avowed alteration of it) could constitute action that must be overturned as

   ‘arbitrary, capricious, [or] an abuse of discretion.’”).

43. In this case, the USCIS irrationally departed from its own regulations and

   erred as a matter of law by finding that Plaintiff is ineligible for adjustment of

   status on the basis that she purportedly failed to show she has been admitted


                                       13
 Case 4:21-cv-01270 Document 1 Filed on 04/16/21 in TXSD Page 14 of 18




   into the U.S., in accordance with the BIA’s precedent in Matter of Areguillin,

   supra, and Matter of Quilantan, supra. See Exhibits 1 and 3, supra.

44. As noted previously, these authorities establish that an alien’s credible

   testimony can suffice to establish that she meets the “admission” requirement

   necessary for purposes of adjustment of status, where an immigration official

   waives said alien through at the U.S. border. See Matter of Areguillin, 17 I&N

   Dec. at 309-10; see also Matter of Quilantan, 25 I&N Dec. at 285.

45. In the case at bar, as noted above, Plaintiff submitted her sworn statement, as

   well as the sworn statement of her mother, both similarly attesting to the fact

   that Plaintiff was waived into the U.S. by immigration officials at the border

   with Mexico, on November 30, 2008. See Exhibits 6-7, supra.

46. Said statements further establish that during this waive through, Plaintiff did

   not make any misrepresentations about her immigration status, and was not

   asked to provide documentation establishing her authorization to enter the

   U.S. Id.

47. Accordingly, under the BIA’s longstanding precedent in Matter of Areguillin,

   supra, and Matter of Quilantan, supra, Plaintiff clearly established that she

   was admitted to the U.S. with procedural regularity such that she qualifies for

   adjustment of status under 8 U.S.C. § 1255(a).

48. Despite this evidentiary and precedential reality, the USCIS denied Plaintiff’s


                                      14
 Case 4:21-cv-01270 Document 1 Filed on 04/16/21 in TXSD Page 15 of 18




   Form I-485, and her subsequent Form I-290B, after concluding that the sworn

   statements she proffered to the agency did not constitute “original affidavits

   from third parties having knowledge of the facts,” with the Service further

   noting that Plaintiff failed to produce the documents—which she never

   provided to immigration officials at the time of her entry—as proof of her

   admission in 2008. See Exhibits 1-2, supra.

49. Accordingly, Plaintiff respectfully maintains that the decision rendered by the

   USCIS in this matter, was arbitrarily, capriciously, and was erroneous as a

   matter of law, since the agency clearly departed from the Board’s controlling

   precedent in Matter of Areguillin, supra, and Matter of Quilantan, supra when

   the Service denied her Form I-485.

50. In sum, given the law and evidence presented herein, Plaintiff maintains that

   judicial review under the APA is proper in this case.

                             VII. EXHAUSTION

51. Plaintiff incorporates by reference the allegations in paragraphs 1-50.

52. As noted previously, Plaintiff is not required to exhaust her administrative

   remedies with respect to the denial of her Form I-485 and her Form I-290B

   because she is contesting a “final” agency action that is subject to judicial

   review under the APA.

53. The language of 5 U.S.C. § 704 states that an agency action is “final” without


                                      15
 Case 4:21-cv-01270 Document 1 Filed on 04/16/21 in TXSD Page 16 of 18




   regard to whether an alien seeks reconsideration or appeal to a higher agency

   authority, unless there is a statute or regulation that requires the alien to file

   an appeal and the agency action is inoperative during the appeal.

54. In this case, Plaintiff filed her Form I-485, and once it was denied, she timely

   filed a Form I-290B. See Exhibits 1 and 3, supra. Therefore, when the USCIS

   issued its decision to deny Plaintiff’s Form I-485, and her subsequent motion

   to reopen, said denial constituted a “final” agency action for purposes of the

   APA. See Darby, 509 U.S. at 137. As such, there is no judicially-imposed

   exhaustion requirement and judicial review is proper before this Court.

55. Despite this reality, on February 11, 2021, Plaintiff also requested that the

   Service issue her an NTA, thus placing her in removal proceedings before the

   immigration court, so that an immigration judge could consider her eligibility

   for adjustment of status. See Exhibit 9, supra.

56. Once again, to this day, the USCIS has declined to exercise its authority under

   8 U.S.C. §§ 1103(a), 1229, and 8 C.F.R. §§ 2.1, 239.1 to issue Plaintiff an

   NTA. Accordingly, Plaintiff clearly has no other avenues of relief other than

   her APA claim before this Court.

                              VIII. CONCLUSION

57. For the aforementioned reasons, Plaintiff respectfully maintains that the

   Service’s decision to deny her Form I-485 was arbitrary, capricious, an abuse


                                       16
 Case 4:21-cv-01270 Document 1 Filed on 04/16/21 in TXSD Page 17 of 18




   of discretion, and not in accordance with the law. See 8 U.S.C. § 706(2)(A)-

   (B). Judicial review by this Court is, therefore, warranted under the APA.

                         IX.    PRAYER FOR RELIEF

58. Wherefore, Plaintiff respectfully requests that this Court:

   a. accept jurisdiction and venue as proper;

   b. issue a declaratory judgment that the Service’s denial of Plaintiff’s Form
      I-485 was arbitrary, capricious, an abuse of discretion, and not in
      accordance with the law;

   c. issue an order under the APA to compel the USCIS to reopen and
      adjudicate Plaintiff’s Form I-485 in accordance with the Board’s
      controlling precedent in Matter of Areguillin, supra, and Matter of
      Quilantan, supra;

   d. grant reasonable attorney’s fees, expenses, and costs of court pursuant to
      the Equal Access to Justice Act, 28 U.S.C. § 2412; and

   e. grant Plaintiff all other relief as the Court may deem just and proper.


                                            Respectfully submitted,

                                            GONZALEZ OLIVIERI, LLC

                                            /s/ Raed Gonzalez
                                            _____________________________
                                            Raed Gonzalez, Esq.
                                            Attorney for Plaintiff
                                            Texas Bar No. 24010063
                                            2200 Southwest Freeway, Suite 120
                                            Houston, Texas 77098
                                            Phone: (713) 481-3040,
                                            Fax: (713)588-8683
                                            rgonzalez@gonzalezolivierillc.com

                                       17
    Case 4:21-cv-01270 Document 1 Filed on 04/16/21 in TXSD Page 18 of 18




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

                                              §
CLAUDIA MARIA CASTRO                          §
                                              §
      Plaintiff,                              §     Case No. 4:21-cv-1270
                                              §
      v.                                      §
                                              §
ALEJANDRO MAYORKAS, Secretary of              §     Date: April 16, 2021
the Department of Homeland Security;          §
TRACY RENAUD, Acting Director of the          §
U.S. Citizenship and Immigration Services;    §
WALLACE CARROLL, Houston Field                §
Office Director of the U.S. Citizenship and   §
Immigration Services                          §
                                              §
      Defendants.                             §
                                              §


                              INDEX OF EXHIBITS


                     Exhibit 1—USCIS Decision (May 24, 2017)
                     Exhibit 2—GAO Testimony before the Committee on Homeland
                                Security, House of Representatives
                     Exhibit 3—USCIS Decision (Aug. 15, 2018)
                     Exhibit 4—Form I-130 Approval Notice
                     Exhibit 5—Form I-485
                     Exhibit 6—Affidavit of Claudia Maria Castro
                     Exhibit 7—Affidavit of Concepcion Perez
                     Exhibit 8—Plaintiff’s Request to File Initial NTA

                                         18
